           Case 4:19-cv-02173 Document 1 Filed on 06/17/19 in TXSD Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

THOMAS R. BOBO                                       §
                                                     §
          Plaintiff,                                 §
                                                     §
v.                                                   §            CIVIL ACTION NO. 4:19-cv-2173
                                                     §
HARTFORD LLOYDS INSURANCE                            §
COMPANY                                              §
                                                     §
          Defendant.                                 §

                                        NOTICE OF REMOVAL

            Defendant Hartford Lloyds Insurance Company (“Hartford”), pursuant to 28 U.S.C. §§

1441 and 1446, files this Notice of Removal of the captioned action, Cause No. 19-05-07232;

Thomas R. Bobo v. Hartford Lloyds Insurance Company; In the 410th Judicial District Court,

Montgomery County, Texas. In support of this Notice of Removal, Hartford respectfully submits

the following:

1.          Thomas R. Bobo (“Plaintiff”) filed his Original Petition on May 24, 2019, in the 410th

Judicial District Court of Montgomery County, Texas. Hartford was served on May 31, 2019.

2.          Hartford has requested certified copies of all process, pleadings, and orders from the 410th

Judicial District Court of Montgomery County. A list of the documents contained in that file is

included for the Court’s review.

3.          The Petition alleges that Plaintiff is an individual residing in Texas.1 The Petition alleges

that Hartford is “an insurance company doing business in the State of Texas”2 In fact, Hartford

is a Connecticut corporation with its principal place of business in Hartford, Connecticut.



1
    Petition, ¶ 1.
2
    Petition at ¶ 2.
        Case 4:19-cv-02173 Document 1 Filed on 06/17/19 in TXSD Page 2 of 4



4.       Plaintiff seeks monetary relief over $100,000, but not more than $200,000.3

5.       Hartford does not admit the underlying facts as alleged by Plaintiff in his Original Petition

or as summarized above. Hartford expressly denies that it has any liability to Plaintiff.

6.       This Notice of Removal is filed within 30 days of service of the Original Petition and is

therefore timely under 28 U.S.C. § 1446(b).

                                       DIVERSITY JURISDICTION

7.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 (a), and this matter is

removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of

interest and costs. Plaintiff is a resident of Montgomery County, Texas. Hartford is incorporated

in Connecticut with its principal place of business in Connecticut.

8.       The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.

§ 1332(a). In the Original Petition, Plaintiff alleges he seeks monetary relief “over $100,000, but

not more than $200,000.”4

                                         REMOVAL PROCEDURE

9.       The clerk of the 410th Judicial District Court of Montgomery County, Texas has been

provided notice of this Removal.

10.      The following exhibits are attached to this notice and incorporated here by reference:

             a. Index of matters being filed;

             b. List of all parties and counsel of record; and

             c. Copies of pleadings, process, and orders requested from the 410th Judicial District
                County of Montgomery County, Texas.5

3
  Petition at ⁋ 4.
4
  Petition at ⁋ 4.
5
  The state court file has been requested. We have attached copies of the documents from the state court file that are
in our current possession. This Notice will be supplemented with the actual state court file on receipt.
      Case 4:19-cv-02173 Document 1 Filed on 06/17/19 in TXSD Page 3 of 4




                                          CONCLUSION

12.    Based on the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Hartford hereby removes this

case to this Court for trial and determination.

                                             Respectfully submitted,


                                             /s/ Martin R. Sadler_________________________
                                             Martin R. Sadler
                                             Texas Bar No.: 00788842
                                             Federal ID No. 18230
                                             msadler@lawla.com
                                             LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
                                                 A LAW CORPORATION
                                             801 Travis Street, Suite 1800
                                             Houston, Texas 77002
                                             Telephone: (713) 222-1990
                                             Facsimile: (713) 222-1996

                                             ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                             HARTFORD LLOYDS INSURANCE COMPANY


OF COUNSEL:

Christine R. Edwards
Texas Bar No. 24107329
Federal ID No. 3272073
cedwards@lawla.com
LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
   A LAW CORPORATION
801 Travis Street, Suite 1800
Houston, Texas 77002
Telephone: (713) 222-1990
Facsimile: (713) 222-1996
      Case 4:19-cv-02173 Document 1 Filed on 06/17/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 17th day of June, 2019, a copy of the foregoing has been
served upon all counsel of record in this action by ECF Filing and/or facsimile, properly addressed
to:

       Aaron Bender
       abender@dalyblack.com
       Richard Daly
       rdaly@dalyblack.com
       2211 Norfolk Street, Suite 800
       Houston, Texas 77098


                                             /s/ Martin R. Sadler
                                             Martin R. Sadler
